Action to recover moneys claimed to be due in pursuance of the exercise of a power granted to plaintiff in a separation agreement with respect to the support of children of the parties. The separation agreement was incorporated in a judgment divorcing the parties. Defendant appeals from an order, insofar as it grants plaintiff’s motion for summary judgment, and from the judgment entered thereon. Order, insofar as appealed from, and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Carswell, Acting P. J., Adel, Wenzel, MacCrate and Schmidt, JJ.